DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is based on the communications filed October 14, 2021. Claims 1 – 20 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 – 5 and 13 – 15 of U.S. Patent No. 11,157,069 B2 in view of McCarty et al. (US 2003/0210796 A1), hereinafter McCarty. While obvious variations in wording are present claims 1 – 20 are unpatentable in view of claims 3 – 5 and 13 – 15 of U.S. Patent No. 11,157,069 B2 in view of McCarty et al. (US 2003/0210796 A1), hereinafter McCarty for the reasons presented below.
In regards to claim 1, U.S. Patent No. 11,157,069 B2 discloses a first playback device comprising: configure the first playback device to: after the first playback device has determined that a defined time has passed since receiving a packet addressed to the first playback device and comprising audio data, transition the first playback device from (i) operating in a first power mode where the first playback device consumes a first amount of power to (ii) operating in a second power mode where the first playback device consumes a second amount of power that is less than the first amount of power (see at least, “A first playback device comprising an amplifier, wherein the first playback device is configured to, after the first playback device has determined that a defined time has passed since receiving a packet addressed to the first playback device and comprising audio data, transition the first playback device from (i) operating in a first power mode where the amplifier consumes a first amount of power to (ii) operating in a second power mode where the amplifier consumes a second amount of power that is less than the first amount of power,” claim 1 of U.S. Patent No. 11,157,069 B2); and after receiving a packet relating to an audio source and addressed to the first playback device while operating in the second power mode, transition the first playback device from (i) operating in the second power mode to (ii) operating in the first power mode (The first playback device of claim 1, wherein the first playback device is further configured to, while operating in the second power mode, receive a packet relating to an audio source and addressed to the first playback device, and in response, transition the first playback device from (i) operating in the second power mode to (ii) operating in the first power mode,” claim 3 of U.S. Patent No. 11,157,069 B2).
U.S. Patent No. 11,157,069 B2 does not disclose one or more processors; at least one tangible, non-transitory computer readable memory; and program instructions stored on the at least one tangible, non-transitory computer-readable memory, wherein the program instructions, when executed by the one or more processors. However, McCarty discloses in regards to a similar audio entertainment system, “In connection with the following description many of the components of the various systems and the entire systems, some of which are referred to as "module," can be implemented as software, firmware or a hardware component, much as a Field Programmable Gate Array (FPGA) or Application-Specific Integrated Circuit (ASIC), which performs certain tasks. Such components or modules may advantageously be configured to reside on the addressable storage medium and configured to execute on one or more processors. Thus, a module may include, by way of example, components, such as software components, object-oriented software components, class components and task components, processes, functions, attributes, procedures, subroutines, segments of program code, drivers, firmware, microcode, circuitry, data, databases, data structures, tables, arrays, and variables. The functionality provided for in the components and modules may be combined into fewer components and modules or further separated into additional components and modules. Additionally, the components and modules may advantageously be implemented to execute on one or more computers,” McCarty [0038]. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the aforementioned teachings of McCarty with U.S. Patent No. 11,157,069 B2 since as taught by McCarty “components or modules may advantageously be configured to reside on the addressable storage medium and configured to execute on one or more processors,” McCarty [0038], thus allowing the functions of the playback device of U.S. Patent No. 11,157,069 B2 to be easily implemented.
In regards to claim 2, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the program instructions comprise further program instructions that, when executed by the one or more processors, configure the first playback device to: while operating in the first power mode, mute one or more speakers associated with the first playback device before transitioning from (i) operating in the first power mode to (ii) operating in the second power mode (“The first playback device of claim 3, wherein the first playback device is further configured to, while operating in the second power mode, mute one or more speakers associated with the first playback device before transitioning from (i) operating in the second power mode to (ii) operating in the first power mode,” claim 5 of U.S. Patent No. 11,157,069 B2).
In regards to claim 3, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the program instructions comprise further program instructions that, when executed by the one or more processors, configure the first playback device to: while operating in the second power mode, mute one or more speakers associated with the first playback device before transitioning from (i) operating in the second power mode to (ii) operating in the first power mode (“The first playback device of claim 3, wherein the first playback device is further configured to, while operating in the second power mode, mute one or more speakers associated with the first playback device before transitioning from (i) operating in the second power mode to (ii) operating in the first power mode,” claim 5 of U.S. Patent No. 11,157,069 B2).
In regards to claim 4, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the packet relating to the audio source and addressed to the first playback device comprises audio data (“The first playback device of claim 3, wherein the packet relating to the audio source and addressed to the first playback device comprises audio data,” claim 4 of U.S. Patent No. 11,157,069 B2).
In regards to claim 5, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the second amount of power is greater than or equal to no power (see at least, “automatically powering off the receiver in response to not receiving the audio signal and the control signal via the network,” McCarty claim 29).
In regards to claim 6, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the packet addressed to the first playback device and comprising audio data comprises a packet received from a second playback device in communication with the first playback device via a local area network (see at least, “The communication system can further include a loudspeaker controller 150. The loudspeaker controller 150 connects to the network 144 and is configured to manipulate the equalizer of one or more loudspeakers 142. For example, the loudspeaker controller 150 can wirelessly connect to the loudspeaker 142 via the network 144. Alternatively, the loudspeaker controller 150 can connect via a wired network 144 to the loudspeaker 142. The wired network can be, for example, an Ethernet LAN or a powerline network,” McCarty [0054]).
In regards to claim 7, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the packet addressed to the first playback device and comprising audio data comprises a packet received from a computing device in communication with the first playback device via a local area network (see at least, “The communication system can further include a loudspeaker controller 150. The loudspeaker controller 150 connects to the network 144 and is configured to manipulate the equalizer of one or more loudspeakers 142. For example, the loudspeaker controller 150 can wirelessly connect to the loudspeaker 142 via the network 144. Alternatively, the loudspeaker controller 150 can connect via a wired network 144 to the loudspeaker 142. The wired network can be, for example, an Ethernet LAN or a powerline network,” McCarty [0054]).
In regards to claim 8, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the packet addressed to the first playback device and comprising audio data comprises a packet received via an Internet audio source (see at least, “As another example, the loudspeaker controller 150 may connect with the loudspeaker 142 via the Internet
or other wide-area network (WAN). In this example, the loudspeaker 142 can include web server software configured to allow the equalizer to receive its settings from the loudspeaker controller 150 via the Internet,” McCarty [0056]).
In regards to claim 9, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, wherein the audio data comprises streaming audio data (see at least, “One aspect of the invention relates to a method for communicating an audio signal along with an associated control signal between a source transmitter bridged to a wired, wireless, infrared, or powerline data stream or network,” McCarty [0007]).
In regards to claim 10, U.S. Patent No. 11,157,069 B2 and McCarty disclose the first playback device of claim 1, further comprising at least one amplifier, wherein (i) operating in the first power mode where the first playback device consumes the first amount of power comprises the at least one amplifier consuming the first amount of power, and (ii) operating in the second power mode where the first playback device consumes the second amount of power that is less than the first amount of power comprises the at least one amplifier consuming the second amount of power (see at least, “In embodiments where an address corresponding to a destination receiver is transmitted, the extracted signals are only provided to the amplifier module 514 of the destination receiver. In one embodiment, the 8-bit processor 218 is configured to receive the address and determine whether its
associated received corresponds to the address. If the address does not correspond, the receiver will enter a standby mode and not amplify the signal. Thus, depending on whether the address corresponds to the receiver receiving the signal, that receiver can be enabled and amplify the signal, or disabled and not amplify the signal,” McCarty [0118]).
	Claims 11 – 20 are substantially similar in scope to claims 1 – 20, respectfully, and therefore are rendered unpatentable over claims 13 – 15 of U.S. Patent No. 11,157,069 B2 in view of McCarty for the same reasons as claims 1 – 10, respectfully.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652